DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 12, 19-21, 24-27, 31, 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims as a whole are still written broadly to the point where it is difficult to tell what structure is intended to be claimed.  For instance, the different structure of the prosthesis is not claimed at all in relation to one another, such as where the recesses are located, so that the present claims appear to be referring to the sleeve within the first recess, or possibly separate recesses but claim 7 states that they are contiguous.  For purposes of examination, the sleeve will be interpreted to be within the first recess so that the first and second recesses are within one another and therefore contiguous.  Additionally, claim 2 recites “base” and “top”, but no frame of reference is provided to interpret which is which in regards to the prosthesis.  Claim 19 seems to be further defining an optional structure and therefore doesn’t necessarily further limit the prosthesis; and the use of “hub” does not appear to be in line with its conventional use of a center, making it unclear what structure is intended by “hub”.  Claim 37 and 39 similarly rely on the term “hub”, but it is unclear what the intended structure of the “hub” would be since there is no special definition in the specification.  It is suggested in include the structure that makes up the hub in order to make the claims clear.  Claim 37 additionally states that the recess portion is separated from the interior of the reinforcing sleeve, however the recess portion is part of the reinforcing sleeve and therefore cannot be separated from itself.
Claims 21 and 27 the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is suggested to move the optional phrases into separate dependent claims or reword them as alternatives in the present claims.
Claim 37 recites the limitation "the sidewall of the first recess portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The claims will be examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 12, 19-21, 24-27, 31, 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2012/0202173).
Seo shows a dental prosthesis formed of a composition comprising a polymeric material ([0024], Fig. 26A-B for instance), the prosthesis comprising one or more locating formations adapted to receive a dental implant fixture or dental abutment (configuration shown in Fig. 26A-B), the or each locating formation comprising a recess comprising a first recess portion formed in the polymeric material of the prosthesis (portion that receives 294 in Fig. 26A), and a second recess portion provided in a sleeve located in the prosthesis (portion within sleeve 294 that receives the abutment in Fig. 26A).  With respect to claim 2, wherein the recess comprises a base (at coronoal end of abutment in Figures) and a top (at apical end of abutment in Figures), wherein the base is narrower than the top such that a sidewall of said recess tapers towards the base (Fig. 26A-B).  With respect to claim 1 and 3, wherein the recess has an inverted frustum-shape, or wherein the recess has an inverted conical frustum shape, or wherein the recess is dome shaped (interior of 294 has a inverted conical frustum shape/truncated cone; alternatives the first recess may also be inverted conical frustum in shape as seen in Fig. 31B).  Wherein the first recess portion is substantially cylindrical and the second recess portion is tapered (best seen in Fig. 26A-B).  With respect to claim 7, wherein the first recess portion and the second recess portion are contiguous (the second recess is within and makes up part of the first recess and therefore is contiguous therewith).  With respect to claim 8, wherein the first recess portion is formed in the polymeric material of the prosthesis by milling (this is considered product-by-process where only the resulting structure of a first recess in the polymeric material is at issue, which has been addressed above).  With respect to claim 9, wherein the first recess portion has an upper end and a lower end with a sidewall extending thereinbetween (first recess portion has a height with sidewalls as seen in the Figures).  With respect to claim 10, wherein the sidewall of the first recess portion is a tapered sidewall having a taper angle (Fig. 31B for instance).  With respect to claim 13, wherein the sleeve comprises a generally tubular wall and an annular shoulder portion (midway down, best seen in Fig. 26B), wherein the inner perimeter of the annular shoulder portion defines the perimeter of the second recess portion (Fig. 26B).  With respect to claim 19, wherein the annular shoulder portion and the hub lie on substantially parallel spaced apart planes which are substantially orthogonal to the generally tubular wall of said sleeve (see 112 above regarding these being limitations to an optional limitation).  With respect to claim 20, wherein the sleeve is slidably locatable into the bore formed in the prosthesis below and opposing the first recess portion such that the generally tubular wall of said sleeve is in abutment with the surface of said bore and the annular shoulder portion of said sleeve abuts the annular undercut region immediately below the lower end of the first recess portion (see 112 above, however Seo shows cylindrical sleeve that would be slidably received in the bore as shown in Fig. 26A-B).  With respect to claim 21, wherein the sleeve comprises means to prevent rotation of the sleeve relative to the prosthesis ([0038] discusses anti-rotation means).  With respect to claim 31, wherein the sleeve is manufactured from titanium or an alloy thereof ([0009] or [0024] for instance discuss the use of titanium for the components).
With respect to claim 32, a reinforcing sleeve for location in a dental prosthesis (294 in Fig. 26B), the reinforcing sleeve comprising a generally tubular wall (Fig. 26B outside) and an annular shoulder portion having an inner perimeter and an outer perimeter (shoulder midway down 294 in Fig. 26B), wherein the inner perimeter of the annular shoulder portion defines the perimeter of a recess portion (Fig. 26B interior), wherein the recess portion comprises a annular sidewall surrounding a hub which is internally offset from the annular shoulder portion and which separates said recess portion from the interior of the reinforcing sleeve (see 112 above), and wherein the recess is shaped to receive the terminal end of a dental implant fixture or dental abutment (Fig. 26A).
With respect to claim 35, a reinforcing sleeve for location in a dental prosthesis (294 in Fig. 26B), the reinforcing sleeve comprising a generally tubular wall (Fig. 26B outside) and having a hub at one end (see 112 above, hub will be considered the top of 294 for purposes of examination) and an open bore at an opposing end (bottom), wherein the hub is provided with an aperture there through (where pin 198 is received), the aperture having a diameter that is less than the diameter of the open bore (Fig. 26B), the aperture permitting in use the shank of a screw inserted via the interior of the sleeve to extend through said sleeve and into a recess formed in a dental prosthesis to screw threadedly engage with the head of a dental implant located in said recess (any aperture is capable of receiving a screw therethrough and performing this function with a corresponding screw size;  it is noted that only the sleeve has been positively recited as part of the invention).
With respect to claim 36, wherein the diameter of the perimeter of the second recess portion is substantially equal to the diameter of the lower end of the first recess portion (at the bottom they are of substantially the same diameter).  With respect to claims 37-39, it is unclear what is intended structurally by these claims due to the 112 rejections above, however Seo does show tapered annular sidewall that is curved around the axis with similar radius of curvature at least at the bottom and the shoulder portion is in the shape of a chamfer, while the hub appears to simply be within the structure.
Seo discloses the device as previously described above, but fails to show the specific dimensions claimed with respect to claim 24, wherein the depth of the first recess portion is approximately 1.7 mm; with respect to claim 25, wherein the depth of the second recess portion is approximately 0.6 mm; with respect to claim 26, wherein the diameters of the perimeter of the second recess portion and the lower end of the first recess portion are approximately 2.6mm; with respect to claim 27, wherein the width of the annular shoulder portion of the sleeve is approximately 0.8 mm.  The Office takes official notice that these dimensions are well within conventional sizes for dental implant abutment and corresponding structure (see [0110] for instance, which is referring to a different embodiment than that cited, but provides dimensions close to that claimed).  Seo also fails to show wherein the polymeric material of the prosthesis preferably comprises that claimed.  It would have been obvious to one having ordinary skill in the art at the time of invention to have selected the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (see for instance Sereno et al. (US 2018/0153663) at [0017] or [0019] which shows the well known use of homopolymer PEEK).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
The 112 rejections remain regarding the term “optionally”, “base” and “top”, “hub”, and a general lack of relationship between the components as these all lead to claims where it is unclear exactly what is being structurally claimed.  While claims are read in light of the specification, one would have to incorporate substantial structure from the specification into the claims in order clarify these issues and it is for that reason the 112 rejections are sustained.  In terms of “optional”, as stated before it is unclear if the limitations following it are required.  It is suggested to use clearer language or place these limitations within a separate dependent claim.
As to the polymeric material, homopolymer PEEK is a very well known material in the art as previously rejected.  Prior art has been additionally provided for Applicant teaching this.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772